Citation Nr: 1230430	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung condition, also claimed as chronic bronchitis, to include as a result of asbestos exposure.

2.  Entitlement to service connection for a left ankle condition, to include as secondary to the service-connected right ankle sprain.

3.  Entitlement to a rating in excess of 10 percent for residuals of lumbosacral strain and disc protrusion at L4-L5, L5-S1, to include whether the reduction from 20 percent to 10 percent was proper.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his parents


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a lung condition/bronchitis and for a left ankle condition, granted service connection for tinnitus and awarded a 10 percent rating, and that reduced the Veteran's disability rating from 20 percent to 10 percent for his service-connected residuals of lumbosacral strain and disc protrusion L4-L5, L5-S1.  

The Board observes that the Veteran filed a notice of disagreement in April 2006 as to the denial of service connection for sinusitis and for a right ankle disability.  In December 2006, an additional notice of disagreement was filed as to the denial of service connection for foot and shoulder disabilities.  

In November 2010, the RO issued a statement of the case as to the foot and shoulder claims.  The Veteran, however, did not perfect these appeals by way of a VA Form 9 or other substantive appeal.  Thus, those issues are not before the Board.

In January 2007, the RO granted service connection for the right ankle disability, after which the Veteran filed a notice of disagreement with the rating assigned.  In May 2007, the RO granted service connection for sinusitis.  The Veteran filed a notice of disagreement as to the ratings assigned in June 2007.  The RO issued a statement of the case as to both claims in January 2011.  The Veteran did not submit a substantive appeal as to either claim; thus, those issues are not before the Board.

In June 2012, the Veteran and his parents provided testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
For the reasons described below, the issues of entitlement to service connection for a lung condition, also claimed as chronic bronchitis, to include as a result of asbestos exposure; entitlement to service connection for a left ankle condition, to include as secondary to the service-connected right ankle sprain; and entitlement to a rating in excess of 10 percent for residuals of lumbosacral strain and disc protrusion at L4-L5, L5-S1, to include whether the reduction from 20 percent to 10 percent was proper, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

On June 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of the claim of entitlement to an increased rating for tinnitus is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of a rating in excess of 10 percent for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the denial of a rating in excess of 10 percent for tinnitus, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

A review of the claims file reveals that additional development is required as to the remaining claims on appeal.

The Veteran claims that he is entitled to service connection for a lung condition, which has also been described as chronic bronchitis.  In January 2006, the Veteran underwent a VA examination to determine the nature and etiology of any current lung condition.  The examiner noted that following service the Veteran was seen in 2001 for acute bronchitis.  He also reported the Veteran's smoking history.  As to in-service treatment, the examiner reported that the Veteran was seen one time in service for a viral upper respiratory infection.  The examiner found that at that time there was normal pulmonary examination.  Based upon this summary of the evidence, the examiner opined that regarding the history of recurrent acute bronchitis with normal pulmonary examination today, the Veteran was seen "one time for a viral upper respiratory infection during active military duty.  This would not be expected to cause any kind of chronic pulmonary conditions.  Everyone in the general population experiences viral upper respiratory infections at one time or another."  Thus, the examiner concluded that there is no basis upon which to find that recurrent acute bronchitis would be related to the Veteran's active service.

The Board finds, however, that the examiner did not discuss the entire body of evidence in the basis of the opinion.  In particular, the examiner suggested that there was one in-service instance related to the Veteran's lungs.  The Board's review of the service treatment records reveals otherwise.  In November 1994, the Veteran was treated for upper respiratory infection and bronchitis.  By the end of November 1994, it was noted as "resolving."  In September 1995, the record shows treatment related to the viral upper respiratory infection, noted by the examiner.  In December 1996, the Veteran reported with sore throat, fever and cough and was diagnosed with pharyngitis.  And in January 1997, he was again noted as having pharyngitis, with right lung congestion.  Thus, the Board finds that the examiner's basis for the negative nexus opinion is not adequately explained in that it suggests treatment only one time during service.  A remand of this claim is necessary so that a thoroughly explained nexus opinion can be obtained.

As to the Veteran's claim for service connection for a left ankle disorder, the Board observes that at the time of his hearing, the Veteran provided testimony suggesting that he has a current left ankle disability that was caused by his service-connected right ankle disability.  A review of the claims file reveals that this was the first time this claim was raised on a secondary basis.  Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  However, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

The RO/AMC did not directly address the question of secondary service connection.  The Veteran has not been provided notice of the requirements for a secondary service connection claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection. 

Also, in light of the above, the Board finds that remand for a VA examination of the left ankle, to include a nexus opinion with respect to the question of service connection on both a direct and secondary basis is warranted.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the lumbar spine increased rating claim, which includes an assessment of whether the reduction effective January 1, 2007, was proper, the Board also finds that additional VA examination is necessary to ensure adequate evidence is of record to adjudicate the claim.  Specifically, the most recent VA examination occurred in January 2006, more than six years ago.  This report shows daily back pain without flare up, worsened with weather changes and prolonged sitting and standing.  He reported no periods of incapacitation at that time.  A diagnosis of lumbar strain was noted in the report.  Since that time, VA treatment records show a diagnosis of spinal stenosis and disc disease, and the Veteran required treatment for chronic pain management.  Private records also show a diagnosis related to lumbar radiculopathy, and administration of additional steroid injections in 2010.  At the June 2012 hearing, the Veteran reported that he misses two days per week from work due to his back disability.  He also reported emergency room treatment related to the back.  In light of the above, a new examination should be scheduled. 

As the Veteran reported emergency room treatment related to his back disability, which records are not a part of the claims file, on remand, the RO/AMC should afford the Veteran the opportunity to submit updated authorizations to obtain updated records from his private physician(s), to include records of private emergency room treatment.  38 C.F.R. § 3.159(c)(1) (2011).

The Board finally notes that the most recent VA outpatient treatment records from the VA Medical Center (VAMC) in Marian, Illinois, are dated in June 2009, and the most recent records from the Effingham VA Community Based Outpatient Clinic (CBOC) are dated in July 2010.  Also, there is a gap in the record from the Marian VAMC records dating between April 2006 and November 2008, which covers a period of time pertinent to the issue of whether the reduction of the Veteran's lumbar spine disability rating, effective in January 2007, was proper.  On remand, relevant ongoing medical records, as well as records to fill the gap, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran concerning the information and evidence needed to substantiate his claim for service connection for a left ankle disability on a secondary basis as due to service-connected disabilities. 

2.  Afford the Veteran the opportunity to submit fully executed authorizations to obtain updated and complete, but nonduplicative treatment records from his private physicians for treatment pertaining to his lumbar spine disability, to include records of any emergency room treatment of his lumbar spine disability, as well as for a left ankle disability and a lung condition.  If additional treatment providers are identified, the Veteran should be asked to provide fully completed authorization forms for any such records to also be requested.  Once any authorizations are received, the RO/AMC should make reasonable attempts to obtain records from all relevant treatment providers.  Any non-duplicative records obtained, and any negative responses, should be associated with the claims folder.  If any requested records are not available, the Veteran should be notified of such.

3.  Obtain relevant treatment records from the Marian, Illinois, VAMC dated in between April 2006 and November 2008, and since June 2009, and records from the Effingham VA CBOC dated since July 2010, related to the Veteran's pending claims.  If the requested records are not obtainable, the claims file should document such and the Veteran should be notified of the inability to obtain the records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA lung examination to determine the nature of any current lung disability, to include chronic bronchitis, and to obtain an opinion by a physician whether any such disability is causally connected to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including X-ray, should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Please identify all current diagnoses related to the Veteran's lungs.  Current diagnoses include those present during the pendency of this claim, which was filed in August 2005.  

b. Is there any current lung disorder that as likely as not arose during service or is otherwise related to an in-service event?  The examiner should consider the Veteran's in-service history, which is summarized in the body of the remand, above.

5.  After the records development has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left ankle disability and to obtain an opinion by a physician whether any such disability is causally connected to service, or is causally connected to the service-connected right ankle disability, to include whether any left ankle disability is aggravated by the right ankle.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including X-ray, should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a.  Please identify all current diagnoses related to the Veteran's left ankle.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that any current left ankle disability arose during service or is causally related to any incident of service?

c.  If not, is it at least as likely as not (a probability of 50 percent or greater) that any current left ankle disability was caused by the Veteran's service-connected right ankle disability, or any other service-connected disability?  

d.  If the left ankle disability is not caused by a service-connected disability, then the examiner should provide an opinion as to whether it is at least as likely as not that the current left ankle disability is permanently worsened beyond natural progression (aggravated) by the service-connected right ankle disability?  If the examiner finds that the Veteran has a left ankle disability that is aggravated by the service-connected right ankle disability, the examiner should attempt to quantify the degree of aggravation. 

Please provide the medical basis for all conclusions reached. 

6.  After the records development has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the severity of the Veteran's service-connected lumbar spine disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including X-ray, should be conducted and the results should be reported in detail.  

The examiner should report all symptoms associated with the Veteran's lumbar spine disability, including range of motion findings to include the degree of motion at which pain begins and neurological symptoms.  The examiner should also describe any functional loss pertaining to the lumbar spine due to pain or weakness, and document all objective evidence of those symptoms, including muscle atrophy.  A rationale for all opinions expressed should be provided.

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


